Order entered September 10, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00292-CR

                                  PERRY SMART, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-56097-P

                                             ORDER
       The Court REINSTATES the appeal.

       On August 9, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On September 6, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the August 9, 2013 order

requiring findings.

       We GRANT the August 21, 2013 extension request file by Lizabeth Kellett.                The

reporter’s record is considered properly filed.

       We note that while the Master Index contains the list of exhibit numbers and where in the

record the exhibits were admitted into evidence, the list does not identify what those exhibits are.

Moreover, the exhibit volume does not contain an index of the exhibits contained therein.
Therefore, the reporter’s record is not in compliance with rule 3.23 of the Uniform Format

Manual for Texas Reporters’ Records.

       Accordingly, we ORDER Lizabeth Kellett, official court reporter, 203rd Judicial District

Court, to file, within TEN DAYS of the date of this order, an amended Master Index the

complies with the rules and correctly identifies the exhibits by number, description, and detail of

where they were offered and admitted into evidence. If Ms. Kellett does not file the amended

Master Index within the time specified, the Court will utilize the available remedies, including

ordering that she not sit as a court reporter until she has complied with this order.

       We ORDER appellant to file his brief within FORTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Teresa Hawthorne, Presiding Judge, 203rd Judicial District Court; Lizabeth Kellett,

official court reporter, 203rd Judicial District Court; and to counsel for all parties.


                                                       /s/     DAVID EVANS
                                                               JUSTICE